DETAILED ACTION
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is based on Request for Continued Examination (RCE) Under 37 CFR 1.114 on 12/07/2021 and an interview conducted on 12/17/2021 with the Applicants' representative Attorney Michael Reinemann (Please refer to PTO-413B).

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this Examiner Amendment was given in an email (under the condition provided by 37 CFR 1.33 and 37 CFR 1.34 or Authorization provided through Form PTO/SB/439) and over telephonic discussion by Attorney Michael R. Reinemann (Reg. No. 38,280) on December 17th, 2021. 

4.	Claims 1-6, and 8-40 are allowed.

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
1. (Currently Amended) A computer-implemented method comprising:
for an executable model that simulates a system wherein execution of the executable model includes an initialization phase and a run phase, and the executable model includes 
a first hierarchical level, 
a second hierarchical level different from the first hierarchical level,
a first implicit initialization operation associated with either the first hierarchical level or the second hierarchical level, and 

automatically aggregating into a first initialization unit, by a first processor, the first implicit initialization operation and the first explicit initialization operation;
automatically arranging, by the first processor or a second processor, the first implicit initialization operation and the first explicit initialization operation in an execution order for executing both the first implicit initialization operation and the first explicit initialization operation; and 
defining, by the first processor, the second processor, or a third processor, an entry point for the executing both the first implicit initialization operation and the first explicit initialization operation as aggregated into the initialization unit in the automatically arranged execution order during the initialization phase,
wherein the arranging the first implicit initialization operation and the first explicit initialization operation in the execution order is based on one or more rules, and the one or more rules include at least one of:  
arranging execution of explicit initialization operations associated with a given hierarchical level to execute after implicit initialization operations associated with the given hierarchical level; or 
arranging execution of explicit initialization operations and implicit initialization operations for a lower hierarchical level to execute before explicit initialization operations and implicit initialization operations for a higher hierarchical level.  

2. (Original) The computer-implemented method of claim 1 further comprising executing the executable model, where the executing the executable model includes utilizing the entry point for executing the first initialization unit.

3. (Previously Presented) The computer-implemented method of claim 1 further comprising generating code for the executable model, the generated code including a code section corresponding to the first initialization unit and a code based single entry point corresponding to the entry point for executing the code section.  



5. (Original) The computer-implemented method of claim 1 wherein the entry point is accessible through an occurrence of an event. 

6. (Original) The computer-implemented method of claim 1 wherein the execution order includes executing the first implicit initialization before executing the first explicit initialization.  

7. (Canceled).

8. (Original) The computer-implemented method of claim 1, wherein the first hierarchical level is a level higher than the second hierarchical level, the first implicit initialization operation is associated with the first hierarchical level, the first explicit initialization operation is associated with the second hierarchical level, the executable model comprises a second implicit initialization operation associated with the second hierarchical level, and a second explicit initialization operation associated with the first hierarchical level, wherein the computer-implemented method further comprises aggregating the second implicit initialization operation and the second explicit initialization operation into the first initialization unit, and wherein the execution order comprises executing operations in the following order: the first implicit initialization operation, the second implicit initialization operation, the first explicit initialization operation, and the second explicit initialization operation.

9. (Original) The computer-implemented method of claim 1 further comprising:
detecting a conflict in the first initialization unit, where the conflict involves setting a variable; and
resolving the conflict.  

10. (Original) The computer-implemented method of claim 1 wherein the execution of the executable model further includes a reset phase and the executable model further includes:

a second explicit reset operation associated with the second hierarchical level, the computer-implemented method further comprising:
automatically aggregating into a first reset unit the first explicit reset operation and the second explicit reset operation;
automatically arranging the first explicit reset operation and the second explicit reset operation in a reset execution order, wherein the first and second explicit reset operations are in the reset execution order in the first reset unit; and
automatically defining for the first reset unit, by the first processor, the second processor, the third processor, or a fourth processor, an entry point for executing the first explicit reset operation and the second explicit reset operation in the first reset unit in the reset execution order during the reset phase. 

11. (Previously Presented) The computer-implemented method of claim 10 further comprising generating code for the executable model, the generated code including a code section corresponding to the first reset unit and a code based single entry point corresponding to the entry point for the first reset unit for executing the code section.  

12. (Original) The computer-implemented method of claim 10 further comprising aggregating the first implicit initialization operation into the first reset unit and wherein the entry point for the first reset unit is for executing all of the first and second explicit reset operations and the first implicit initialization operation. 

13. (Previously Presented) The computer-implemented method of claim 1 wherein the execution of the executable model further includes a termination phase and the executable model further includes:
a first implicit termination operation associated with either the first hierarchical level or the second hierarchical level, and 
a first explicit termination operation associated with either the first hierarchical level or the second hierarchical level, the computer-implemented method further comprising:
automatically aggregating into a first termination unit the first implicit termination operation and the first explicit termination operation; 
automatically arranging the first implicit termination operation and the first explicit termination operation in a termination execution order, where the first implicit termination operation and the first explicit termination operation in the first termination unit are in the termination execution order; and 
defining, by the first processor, the second processor, the third processor, or a fourth processor, an entry point for executing the first implicit termination operation and the first explicit termination operation of the first termination unit in the termination execution order during the termination phase.  

14. (Previously Presented) The computer-implemented method of claim 13 further comprising generating code for the executable model, the generated code including a code section corresponding to the first termination unit and a code based single entry point corresponding to the entry point for the first termination unit for executing the code section.  

15. (Original) The computer-implemented method of claim 1 where the executable model further includes:
a second implicit initialization operation associated with either the first hierarchical level or the second hierarchical level, and 
a second explicit initialization operation associated with either the first hierarchical level or the second hierarchical level, the computer-implemented method further comprising:
automatically aggregating into a second initialization unit the second implicit initialization operation and the second explicit initialization operation;
automatically arranging the second implicit initialization operation and the second explicit initialization operation in a second execution order, where the second implicit initialization operation and the second explicit initialization operation in the second initialization unit are in the second execution order; and 
defining an entry point for executing the second implicit initialization operation and the second explicit initialization operation of the second initialization unit in the second execution order during the initialization phase.  

16. (Original) The computer-implemented method of claim 1 wherein the executable model further includes first and second model components at the first hierarchical level, a first initialization operation set for the first model component, and a second initialization operation set for the second model component, the method further comprising: 
interleaving the first initialization operation set with the second initialization operation set in the first initialization unit. 

17. (Original) The computer-implemented method of claim 1 wherein the first implicit initialization operation is pre-determined by a run-time engine configured to execute the executable model.

18. (Original) The computer-implemented method of claim 1 wherein the first explicit initialization operation is custom defined by a user.

19. (New) One or more non-transitory computer-readable media comprising program instructions for execution by one or more processors, the program instructions instructing the one or more processors to: 
for an executable model that simulates a system wherein execution of the executable model includes an initialization phase and a run phase, and the executable model includes 
a first hierarchical level, 
a second hierarchical level different from the first hierarchical level,
a first implicit initialization operation associated with either the first hierarchical level or the second hierarchical level, and 
a first explicit initialization operation associated with either the first hierarchical level or the second hierarchical level, 
automatically aggregate into a first initialization unit the first implicit initialization operation and the first explicit initialization operation;
automatically arrange the first implicit initialization operation and the first explicit initialization operation in an execution order for executing both the first implicit initialization operation and the first explicit initialization operation; and 
define an entry point for the executing both the first implicit initialization operation and the first explicit initialization operation as aggregated into the initialization unit in the automatically arranged execution order during the initialization phase,
wherein the arranging the first implicit initialization operation and the first explicit initialization operation in the execution order is based on one or more rules, and the one or more rules include at least one of:  
arranging execution of explicit initialization operations associated with a given hierarchical level to execute after implicit initialization operations associated with the given hierarchical level; or 
arranging execution of explicit initialization operations and implicit initialization operations for a lower hierarchical level to execute before explicit initialization operations and implicit initialization operations for a higher hierarchical level.  

20. (New) The one or more non-transitory computer-readable media of claim 19 further comprising program instructions to:
execute the executable model, where the executing the executable model includes utilizing the entry point for executing the first initialization unit.

21. (New) The one or more non-transitory computer-readable media of claim 19 further comprising program instructions to:
generate code for the executable model, the generated code including a code section corresponding to the first initialization unit and a code based single entry point corresponding to the entry point for executing the code section.  

22. (New) The one or more non-transitory computer-readable media of claim 21 wherein the first initialization unit is accessible through a function call, and the code based single entry point includes a code based function call.  

23. (New) The one or more non-transitory computer-readable media of claim 19 wherein the entry point is accessible through an occurrence of an event. 

24. (New) The one or more non-transitory computer-readable media of claim 19 further comprising program instructions to:
detect a conflict in the first initialization unit, where the conflict involves setting a variable; and
resolve the conflict.  

25. (New) The one or more non-transitory computer-readable media of claim 19 wherein the execution of the executable model further includes a reset phase and the executable model further includes:
a first explicit reset operation associated with the first hierarchical level, and 
a second explicit reset operation associated with the second hierarchical level, 
the media further comprising program instructions to:
automatically aggregate into a first reset unit the first explicit reset operation and the second explicit reset operation;
automatically arrange the first explicit reset operation and the second explicit reset operation in a reset execution order, wherein the first and second explicit reset operations are in the reset execution order in the first reset unit; and
automatically define for the first reset unit an entry point for executing the first explicit reset operation and the second explicit reset operation in the first reset unit in the reset execution order during the reset phase. 

26. (New) The one or more non-transitory computer-readable media of claim 25 further comprising program instructions to:
generate code for the executable model, the generated code including a code section corresponding to the first reset unit and a code based single entry point corresponding to the entry point for the first reset unit for executing the code section.  

27. (Original) The one or more non-transitory computer-readable media of claim 25 further comprising program instructions to:
aggregate the first implicit initialization operation into the first reset unit and wherein the entry point for the first reset unit is for executing all of the first and second explicit reset operations and the first implicit initialization operation. 

28. (New) The one or more non-transitory computer-readable media of claim 19 wherein the execution of the executable model further includes a termination phase and the executable model further includes:
a first implicit termination operation associated with either the first hierarchical level or the second hierarchical level, and 
a first explicit termination operation associated with either the first hierarchical level or the second hierarchical level, 
the media further comprising program instructions to:
automatically aggregate into a first termination unit the first implicit termination operation and the first explicit termination operation; 
automatically arrange the first implicit termination operation and the first explicit termination operation in a termination execution order, where the first implicit termination operation and the first explicit termination operation in the first termination unit are in the termination execution order; and 
define an entry point for executing the first implicit termination operation and the first explicit termination operation of the first termination unit in the termination execution order during the termination phase.  

29. (New) The one or more non-transitory computer-readable media of claim 19 wherein the executable model further includes first and second model components at the first hierarchical level, a first initialization operation set for the first model component, and a second initialization operation set for the second model component, 
the media further comprising program instructions to:
interleave the first initialization operation set with the second initialization operation set in the first initialization unit. 

30. (New) The one or more non-transitory computer-readable media of claim 19 wherein the first implicit initialization operation is pre-determined by a run-time engine configured to execute the executable model.

31. (New) The one or more non-transitory computer-readable media of claim 19 wherein the first explicit initialization operation is custom defined by a user.

32. (New) An apparatus comprising: 
a memory storing an executable model that simulates a system wherein execution of the executable model includes an initialization phase and a run phase, and the executable model includes: 
a first hierarchical level, 
a second hierarchical level different from the first hierarchical level,
a first implicit initialization operation associated with either the first hierarchical level or the second hierarchical level, and 
a first explicit initialization operation associated with either the first hierarchical level or the second hierarchical level; and
one or more processors coupled to the memory, the one or more processor configured to: 
automatically aggregate into a first initialization unit the first implicit initialization operation and the first explicit initialization operation;
automatically arrange the first implicit initialization operation and the first explicit initialization operation in an execution order for executing both the first implicit initialization operation and the first explicit initialization operation; and 
define an entry point for the executing both the first implicit initialization operation and the first explicit initialization operation as aggregated into the initialization unit in the automatically arranged execution order during the initialization phase,
wherein the arranging the first implicit initialization operation and the first explicit initialization operation in the execution order is based on one or more rules, and the one or more rules include at least one of:  
arranging execution of explicit initialization operations associated with a given hierarchical level to execute after implicit initialization operations associated with the given hierarchical level; or 
arranging execution of explicit initialization operations and implicit initialization operations for a lower hierarchical level to execute before explicit initialization operations and implicit initialization operations for a higher hierarchical level.  

33. (New) The apparatus of claim 32 wherein the one or more processors are further configured to:
execute the executable model, where the executing the executable model includes utilizing the entry point for executing the first initialization unit.

34. (New) The apparatus of claim 32 wherein the entry point is accessible through an occurrence of an event. 

35. (New) The apparatus of claim 32 wherein the one or more processors are further configured to:
detect a conflict in the first initialization unit, where the conflict involves setting a variable; and
resolve the conflict.  

36. (New) The apparatus of claim 32 wherein the execution of the executable model further includes a reset phase and the executable model further includes:
a first explicit reset operation associated with the first hierarchical level, and 
a second explicit reset operation associated with the second hierarchical level, 
the one or more processors further configured to:
automatically aggregate into a first reset unit the first explicit reset operation and the second explicit reset operation;
automatically arrange the first explicit reset operation and the second explicit reset operation in a reset execution order, wherein the first and second explicit reset operations are in the reset execution order in the first reset unit; and
automatically define for the first reset unit an entry point for executing the first explicit reset operation and the second explicit reset operation in the first reset unit in the reset execution order during the reset phase. 

37. (New) The apparatus of claim 36 wherein the one or more processors are further configured to:
generate code for the executable model, the generated code including a code section corresponding to the first reset unit and a code based single entry point corresponding to the entry point for the first reset unit for executing the code section. 
 
38. (New) The apparatus of claim 36 wherein the one or more processors are further configured to:
aggregate the first implicit initialization operation into the first reset unit and wherein the entry point for the first reset unit is for executing all of the first and second explicit reset operations and the first implicit initialization operation. 

39. (New) The apparatus of claim 32 wherein the execution of the executable model further includes a termination phase and the executable model further includes:
a first implicit termination operation associated with either the first hierarchical level or the second hierarchical level, and 
a first explicit termination operation associated with either the first hierarchical level or the second hierarchical level, 
the one or more processors further configured to:
automatically aggregate into a first termination unit the first implicit termination operation and the first explicit termination operation; 
automatically arrange the first implicit termination operation and the first explicit termination operation in a termination execution order, where the first implicit termination operation and the first explicit termination operation in the first termination unit are in the termination execution order; and 
define an entry point for executing the first implicit termination operation and the first explicit termination operation of the first termination unit in the termination execution order during the termination phase.  

40. (New) The apparatus of claim 32 wherein the executable model further includes first and second model components at the first hierarchical level, a first initialization operation set for the first model component, and a second initialization operation set for the second model component, 
the one or more processors further configured to:
interleave the first initialization operation set with the second initialization operation set in the first initialization unit. 
                                                          —o—o—o— 
         ALLOWABLE SUBJECT MATTER
5.	The following is an examiner’s statement of reasons for allowance:
  	Based on the prior arts of record, and further search Examiner concluded that the claimed invention in a manner have been recited in each of the independent claims and dependent claims such as in claim 1, “wherein the arranging the first implicit initialization operation and the first explicit initialization operation in the execution order is based on one or more rules, and the one or more rules include at least one of: arranging execution of explicit initialization operations associated with a given hierarchical level to execute after implicit initialization operations associated with the given hierarchical level; or arranging execution of explicit initialization operations and implicit initialization operations for a lower hierarchical level to execute before explicit initialization operations and implicit initialization operations for a higher hierarchical level” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of analyze the model and identify implicit and explicit initialization, reset, and termination operations defined at various hierarchical levels. The systems and methods may aggregate the implicit and explicit initialization, reset, and termination operations into an initialize callable unit, a reset callable unit, and a termination callable unit. The systems and methods may apply optimizations to the callable units, and resolve conflicts. The systems and methods may define a single entry point for each of the initialize, reset, and termination callable units renders the pending independent claims allowable. Claims 2-6, 8-18, 20-31 and 33-40 are dependent upon claims 1, 19 and 32 according to their respective statutory classes. Since the independent claims 1, 19 and 32 are allowable, claims 2-6, 8-18, 20-31 and 33-40 are also allowable at least by virtue of the dependency relationship. 
	
6.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”.

CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                  
                                           12/18/2021